RANDOLPH, Justice,
Specially Concurring:
¶ 95. I fully concur with the majority’s excellent analysis of Parts II through V. Additionally, I concur in the majority’s result as to Part I, but I feel compelled to join Presiding Justice Cobb’s specially concurring opinion in part, as it would adopt the equitable parenthood doctrine as espoused in In re Marriage of Gallagher, 539 N.W.2d 479 (Iowa 1995). The doctrine offers a sound and reasoned approach to protect the child’s best interest and the interest of the unwitting parent, who has been victimized by the dalliances of their spouse.
DICKINSON, J., JOINS THIS OPINION. COBB, P.J., JOINS THIS OPINION IN PART.